Title: To Thomas Jefferson from Robert Greenway, 3 December 1822
From: Greenway, Robert
To: Jefferson, Thomas


Dear Sir,
Dinwiddie
Decr 3. 1822.
Upwards of twelve months ago, I forwarded to you the Hortus Siccus & manuscript of my Father, and not having heard from you since, I fear that they never reached their destination. As I feel, naturally, Some degree of interest with regard to the work, I must offer that as an apology for troubling you with the request, that at your convenience you will inform me whether you received the box, and if you have examined the manuscript what disposition has been made of it.Accept, Sir, assurances of the highest respect, of your most obt servtRobert GreenwayP.S. My address,—Goodwynsville, Dinwiddie.